


AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN ENTERPRISE FINANCIAL SERVICES CORP AND PETER F. BENOIST




THIS AMENDMENT to the Executive Agreement is made by and between Peter F.
Benoist (the “Executive”) and ENTERPRISE FINANCIAL SERVICES CORP., a Delaware
corporation, (“Company”) effective as of October 29, 2015 (the “Effective
Date”).


WHEREAS, the Company and Executive entered into a certain Executive Employment
Agreement between Company and Executive, dated effective as of May 1, 2008, as
amended by a certain First Amendment to Executive Employment Agreement, dated
December 19, 2008, as amended by an Amendment to Executive Employment Agreement,
dated effective as of March 25, 2013, and as further amended by an Amendment to
Executive Employment Agreement, dated effective February 4, 2014 (as so amended,
the “Original Agreement”); and


WHEREAS, Company and Executive have mutually agreed to amend the Original
Agreement;


NOW, THEREFORE, the Original Agreement is amended and restated effective as
follows:




1.    Section 23 of the Original Agreement is hereby amended to delete and
replace the definition for “Change in Control” in its entirety as follows:


23.    Certain Definitions.


“Change in Control” means a “Change in the Ownership of the Company”, a “Change
in Effective Control of the Company”, or a “Change in the Ownership of a
Substantial Portion of the Assets of the Company”, all as defined below. To
qualify as a “Change in Control”, the occurrence of the event must be
objectively determinable and any requirement that any other person, such as a
plan administrator or board of directors compensation committee, certify the
occurrence of a Change in Control must be strictly ministerial and not involve
any discretionary authority.
A “Change in the Ownership of the Company” occurs on the date that any one
person, or more than one person acting as a group acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of such corporation. However, if any one person, or more than one person
acting as a group, is considered to own more than 50 percent of the total fair
market value or total voting power of the stock of the corporation, the
acquisition of additional stock by the same person or persons is not considered
to cause a “Change in the Ownership of the Company”. An increase in the
percentage of stock owned by any one person, or persons acting as a group, as a
result of a transaction in which the Corporation acquires its stock in exchange
for property will be treated as an acquisition of stock for purposes of this
section. This definition applies only when there is a transfer of stock of the
Company (or issuance of stock of the Company) and stock in the Company remains
outstanding after the transaction. Persons will not be considered to be acting
as a group solely because they purchase or own stock of the same corporation at
the same time, or as a result of the same public offering. However, persons will
be considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is




--------------------------------------------------------------------------------




considered to be acting as a group with other shareholders in a corporation
prior to the transaction giving rise to the change and not with respect to the
ownership interest in the other corporation.
A “Change in the Effective Control of the Company” occurs only on the date that
either-
(1)    Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Corporation
possessing 30 percent or more of the total voting power of the stock of such
corporation; or
(2)    A majority of members of the Corporation’s board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Corporation’s board of directors
prior to the date of the appointment or election.
Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.
A “Change in the Ownership of a Substantial Portion of the Assets of the
Company” occurs on the date that any one person, or more than one person acting
as a group, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Corporation that have a total gross fair market value equal to or more than 40
percent of the total gross fair market value of all of the assets of the
Corporation immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets. Persons will not be
considered to be acting as a group solely because they purchase assets of the
same corporation at the same time. However, persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of assets, or similar business
transaction with the corporation. If a person, including an entity shareholder,
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of assets, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation only
to the extent of the ownership in that corporation prior to the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation.
Notwithstanding the foregoing, a Change in Control shall not occur unless such
transaction constitutes a change in the ownership of the Company, a change in
the effective control of the Company, or a change in the ownership of a
substantial portion of the Company’s assets under Section 409A of the Code.
3.    Except as expressly amended pursuant to this Amendment, the Original
Agreement shall continue in full force and effect without modification.






--------------------------------------------------------------------------------




4.    Capitalized terms not defined herein shall have the meaning given them in
the Original Agreement unless the context clearly and unambiguously requires
otherwise.


IN WITNESS WHEREOF, the undersigned have executed this Amendment on the
Effective Date.
ENTERPRISE FINANCIAL SERVICES CORP




By: /s/ James J. Murphy, Jr.
Name: James J. Murphy, Jr.
Title: Chairman of the Board


                            
                            
EXECUTIVE:
                            


/s/ Peter F. Benoist
Peter F. Benoist




